Case 7:18-mj-02352 Document 1 Filed in TXSD on 11/14/18 Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVI S ION

 

 

UNITED STATES OF AMERICA
V.

Jorge Alfredo Chajon¢Boror

CRIlVI]NAL COMPLAINT

 

Case Number: M-18-2352-M

. €£eri~t et G@a

lAE YOB: 1 986
l G uatemal a
(Name and Address of Defendant) /

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. 0n or about November12, 2018 in Hidalqo Cour\ty, in

the Southern District of Texas
(Track Statuto)y Language of Ojj’ense)

being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Sullivan City, Texas, within the Southern District of Texas, the Attorney General of the United States

and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into
the United States;

in violation of Title 8 United States Code, Section(s) b 1326 (Felony)
l further state that I am a(n) Senior Patrol Agent and that this complaint is based on'the
following facts: '

Jorge Alfredo Chajon-Boror was encountered by Border Patrol Agents near Sullivan City, Texas on November 12, 2018. The
investigating Agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to
have illegally entered the United States on November 12, 2018 near Hidalgo, Texas. Record checks revealed the Defendant was
formally Deported/Excluded from the United States on June 07, 2018, through Phoenix, Arizona. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary
of Homeland Security. On February 9, 2018, the Defendant was convicted of 8 USC 1326 and was sentenced to eleven months (11)
confinement

A.@FQML wm L wear beam

agr

 

Continued on the attached sheet and made a part of this complaint: EYes [:):1 No
Sworn to before me and subscribed in my presence, Sig<::bofc)vdainant
November14J 2018 7 Mic nzalez .,, Senior Patrol Agent

 

J. Scott Hacker ` , U.S. Magistrate Judge d/

Name and Title of Judicia| Officer Signatur J dicia| Officer

 

